COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Hani Hafiz Ibrahim Qutiefan v. Lubna Aziz Safi

Appellate case number:       01-18-00425-CV

Trial court case number:     13-DCV-206211

Trial court:                 505th District Court of Fort Bend County

        Appellant, Hani Hafiz Ibrahim Qutiefan, has filed a motion requesting a one-year
extension to file a reply brief, to stay any hearings or rulings from this Court, and to cancel
submission of this case. Appellant filed his brief on July 11, 2019. Appellee, Lubna Aziz
Safi, filed her brief on October 11, 2019. Appellant’s reply brief, if any, was due on October
31, 2019. TEX. R. APP. P. 38.6(c) (“A reply brief, if any, must be filed within 20 days after
the date the appellee’s brief was filed.”). Accordingly, we deny appellant’s motion.

        Appellant has also filed a letter-notice stating that he filed for bankruptcy in the
United States Bankruptcy Court in Houston, Texas, and requested an automatic stay. “A
bankruptcy suspends the appeal and all periods in these rules from the date when the
bankruptcy petition is filed until the appellate court reinstates or severs the appeal in
accordance with federal law.” TEX. R. APP. P. 8.2. However, appellant’s notice is deficient.
Texas Rule of Appellate Procedure 8.1 provides, “Any party may file a notice that a party
is in bankruptcy. The notice must contain: (a) the bankrupt party’s name; (b) the court in
which the bankruptcy proceeding is pending; (c) the bankruptcy proceeding’s style and
case number; and (d) the date when the bankruptcy petition was filed.” TEX. R. APP. P. 8.1.

        Appellant’s notice of bankruptcy does not comply with Rule 8.1. Although appellant
states, “I filed bankruptcy in the US bankruptcy court of Downtown HOUSTON, TEXAS,”
this does not identify the bankrupt party’s name or the name of the court in which the
bankruptcy proceeding was filed. TEX. R. APP. P. 8.1(a), (b). Nor does appellant’s notice
state the style and case number of the bankruptcy proceeding or the date when the
bankruptcy petition was filed. TEX. R. APP. P. 8.1(c), (d). Accordingly, we strike
appellant’s notice. Appellant shall immediately file a notice that complies with Texas Rule
of Appellate Procedure 8.1 so this Court can abate this appeal.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: ___January 28, 2020_____




                                             2